      Case: 1:18-cv-02985-PAG Doc #: 18 Filed: 05/15/19 1 of 8. PageID #: 194



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVSION

KEVIN LIPMAN as Administrator                        )       CASE NO: 18-CV-02985
of the Estate of Ta’Naejah McCloud,                  )
Deceased, SHABRINA McCLOUD,                          )
                                                     )
                      Plaintiffs,                    )
                                                     )
          -vs-                                       )
                                                     )
ARMOND BUDISH, in his official capacity              )       JUDGE PATRICIA A. GAUGHN
as County Executive Cuyahoga County,                 )
CUYAHOGA COUNTY CHILDREN AND                         )
FAMILY SERVICES, TEQUILA CRUMP,                      )
URSULA OWENS, KRISTINA QUINT,                        )
ADA JACKSON, MARQUETESE BETTS,                       )
JOHN/JANE DOE I-VII individually and or              )
Agents of Cuyahoga County,                           )
                                                     )
                      Defendants.                    )

    PLAINTIFFS’ MOTION TO COMPEL COMPLIANCE WITH SUBPOENA FOR
       PRODUCTION OF DOCUMENTS DIRECTED TO NON-PARTY OHIO
                       DEPARTMENT OF HEALTH

       NOW COME the Plaintiffs SHABRINA McCLOUD and KEVIN LIPMAN, as

Administrator of the Estate of Ta’NAEJAH McCLOUD, by and through their attorneys, THE

DERATANY FIRM and OBRAL SILK & ASSOCIATES, hereby moves this Court pursuant to

Fed. R. Civ. P. 45(c)(2)(B), for an Order compelling Ohio Department of Health (hereinafter

“ODH”), a non-party to this litigation, to produce all documents responsive to the Plaintiff’s

March 18, 2019 subpoena. The grounds for this motion are set forth in the accompanying

Memorandum in Support.

                       MEMORANDUM IN SUPPORT OF MOTION

                                             Introduction

       This motion to compel has been made necessary by the blanket refusal of non-party ODH
      Case: 1:18-cv-02985-PAG Doc #: 18 Filed: 05/15/19 2 of 8. PageID #: 195



to produce any documents in response to a valid executed subpoena issued by this Court. The

documents are directly relevant to plaintiff’s claims, and are likely to illuminate the customs,

practices and procedures of the Department of Children and Family Services that contributed to

the death of TaNaejah McCloud.

       ODH has asserted that complying with the subpoena would violate attorney client, work

product and other confidentiality provisions of state statutes. There is no merit that producing

these documents violates attorney client privilege or work product privilege and plaintiff has

offered to have the court enter a protective order to protect the confidentiality of any document

they produce.

       In any event compliance would not substantially burden ODH and would advance the

compelling interest in permitting Plaintiffs to prove their constitutional claims. Because

plaintiff’s request is narrowly drawn to obtain only relevant material, any burden in complying

with those requests would be minimal and the Court should enforce the subpoenas.

                                          Factual Background

1.     On March 18, 2019, counsel for Plaintiff served a Subpoena under Fed.R.Civ.P. 45 on

       Counsel for Non-Party ODH that made the following document demand (attached as Ex.

       1):

       Any and all documents related to any investigation of TaNaejah Nicole McCloud (dob
       09/02/2011) resulting in death or injury; Any documents relating to any investigation of
       Tequila Crump in relation to TaNaejah Nicole McCloud; including those existing in
       electronic form, and every other document that can be accessed, pertaining to TaNaejah
       Nicole McCloud (dob 09/02/2011)

2.     On March 26, 2019, plaintiff received an objection to the subpoena via email by

       Assistant Counsel of the Ohio Department of Health Rachel Belenker citing

       confidentiality as the reason for non-compliance with the subpoena. (Ex. 2)



                                                 2
      Case: 1:18-cv-02985-PAG Doc #: 18 Filed: 05/15/19 3 of 8. PageID #: 196



3.     On March 28, 2019 plaintiffs responded indicating that the relevant statue cited by

       Counsel for ODH setting forth reasons why they would not comply with the valid

       subpoena are not applicable. The statute cited by ODH counsel protects the

       unauthorized dissemination of confidential documents. The issuance of documents per a

       valid executed subpoena is not an unauthorized dissemination. (Ex. 3)

4.     On April 1, 2019, Counsel for ODH responded via letter, providing five objections to the

       Subpoena and indicated that they would not comply with the subpoena. (Ex. 4).

5.     On April 3, 2019, Counsel for Plaintiff responded via letter, indicating the legal basis for

       the propriety of the Subpoena, and again asking for compliance. (Ex. 5).

6.     On April 5, 2019, Counsel for ODH again responded in objection via email, stating the

       reasons they believed the Subpoena to be improper, and again stating that there would be

       no compliance. (Ex. 6)

7.     Following a final telephone conference between both counsels; Counsel for Plaintiff now

       respectfully moves this Court for an Order to enforce compliance with the Subpoena to

       ODH, served March 18, 2019.

                                        Argument

       In accordance with Rule 45(c)(2) of the Federal Rules of Civil Procedure,

a subpoena may command “a production of documents electronically stored information, or

tangible things at a place within 100 miles where the person... regularly transacts business in

person.” Fed. R. Civ. P. 45(c)(2). If the non-party served with the subpoena does not comply,

then “[a]t any time, on notice to the commanded person, the serving party may move the court

for the district where compliance is required for an order compelling production...” Fed R. Civ.

P. 45(d)(2)(B)(i). Under the Federal Rules of Civil Procedure 45(g), “[t]he court for the district



                                                 3
        Case: 1:18-cv-02985-PAG Doc #: 18 Filed: 05/15/19 4 of 8. PageID #: 197



where compliance is required... may hold in contempt a person who, having been served, fails

without adequate excuse to obey the subpoena or an order related to it.” Fed. R. Civ. P. 45(g).

   A. The requested documents sought by the subpoena are relevant and necessary
                         to Prove Plaintiff’s Constitutional Claims.

         The scope of discovery pursuant to a Rule 45 subpoena is the same as that permitted

under Rule 26. See Fed. R. Civ. P. 45, Advisory Committee Notes Subdivision (d). (“Rule 45

must be read in conjunction with Federal Rule of Civil Procedure 26, because the latter rule

“clearly defines the scope of discovery for all discovery devices.”). Under Rule 26(b) of the

Federal Rules of Civil Procedure “[p]arties may obtain discovery regarding any matter, not

privileged which is relevant to the subject matter involved in the pending action...” Fed. R. Civ.

P. 26(b)(1).

         It is axiomatic that the documents we requested regarding the Fatality Review Board

investigation of Ta’Naejah McCloud’s death are relevant to the pending litigation. More

importantly, the investigation conducted by the Ohio Department of Health concerning the

methods utilized by the Cuyahoga County Division of Children and Family Services directly

relates not only to our claims against Cuyahoga County but the County’s defenses as well.

ODH’s objections to this subpoena based on relevancy are meritless and not applicable as they

are not a party to this litigation.

   B.       The evidence sought by the subpoena is not subject to any of the objectionable
                                         privileges asserted.

         The work-product doctrine, as set forth in Federal Rule of Civil Procedure 26(b)(3),

protects from discovery documents and tangible things prepared in anticipation of litigation by or

for a party or by or for that party's representative. United States v. Roxworthy, 457 F.3d 590, 593

(6th Cir. 2006). Items that are “prepared in the ordinary course of business, or pursuant to public



                                                 4
        Case: 1:18-cv-02985-PAG Doc #: 18 Filed: 05/15/19 5 of 8. PageID #: 198



requirements unrelated to litigation, or for non-litigation purposes,” are not protected by the

work-product doctrine. Roxworthy, 457 F.3d at 593. A party asserting the work product privilege

bears the burden of establishing that the documents he or she seeks to protect were prepared ‘‘in

antici-pation of litigation.’’ In re Powerhouse Licensing, LLC, 441 F.3d 467, 473 (6th

Cir.2006); Toledo Edison, 847 F.2d at 339. Thus, if the item would have been prepared in the

ordinary course of business, or pursuant to public requirements, regardless of the anticipated

litigation, the doctrine does not apply. Cooey v. Strickland, 269 F.R.D. 643, 647 (S.D. Ohio

2010).

         The Ohio Department of Health asserts that these documents are protected from

disclosure by the following privileges; attorney-client, deliberative process, consulting expert or

investigative privileges and by any common interest or joint defense agreement. However, all of

the privileges except for attorney-client would fall under a work product privilege. It is without

question that documents prepared for someone that is a non-party to the present suit are not

protected under a work product privilege. Therefore any documents ODH may have prepared, or

documents that may have been provided to them, are not protected by the work product doctrine

as ODH is not a party to the instant litigation. Furthermore, if for some reason the documents

disclosed to ODH could conceivably be construed as work product, ODH has no standing to

object on behalf of the party who created the documents.

   C.     The evidence sought by the subpoena is not protected by attorney-client privilege.

         The purpose behind the attorney-client privilege is to encourage clients to communicate

freely with their attorneys. Upjohn Co. v. United States, 449 U.S. 383, 389 (1981). However,

courts construe the privilege narrowly because it serves to reduce the amount of information that

can be discovered during a lawsuit. In re Grand Jury Investigation No. 83-2-35, 723 F.2d 447,



                                                 5
      Case: 1:18-cv-02985-PAG Doc #: 18 Filed: 05/15/19 6 of 8. PageID #: 199



451 (6th Cir.1983). The party asserting the privilege shoulders the burden of establishing the

privilege. Id. at 454. The party must show not only that an attorney-client relationship exists, but

also all of the following elements: (1) Where legal advice of any kind is sought (2) from a

professional legal adviser in his capacity as such, (3) the communications relating to that

purpose, (4) made in confidence (5) by the client, (6) are at his instance permanently protected

(7) from disclosure by himself or by the legal adviser, (8) unless the protection is waived. Fausek

v. White, 965 F.2d 126, 129 (6th Cir.1992).

       The Ohio Department of Health has asserted attorney-client privilege as a basis for not

producing these documents. It is perplexing that the Ohio Department of Health has asserted this

privilege since ODH is a state agency and the defendants in this case, who would be the subject

of any investigation involved with the death of Ta’Naejah McCloud, is the Cuyahoga County

Division of Children and Family Services. As an independent agency reviewing the death of

Ta’Naejah, ODH cannot have an attorney-client relationship with Cuyahoga County.                   .

Cuyahoga County may have a claim of privilege over these documents; however, that privilege

is waived by disclosing these documents to a third party. “Once privileged communications are

disclosed by a client, or with the client's approval, the reason for the protection of the privilege

disappears.” United States v. Skeddle, 989 F.Supp. 917, 919 (N. D. Ohio 1997) citing In re

Grand Jury Proceedings, 78 F.3d 251, 254 (6th Cir.1996). The Sixth Circuit Court of Appeals

has held that “disclosure of some privileged communications waives the attorney-client privilege

for all communications on the same subject matter.” Skeddle, 989 F.Supp. at 919, citing In re

Grand Jury Proceedings, 78 F.3d at 255. Additionally, the burden of establishing the existence

of the privilege rests with the party asserting the privilege. In re Grand Jury Investigation No.

83-2-35, 723 F.2d 447, 454 (6th Cir. 1983). Therefore it is incumbent upon ODH to prove the



                                                 6
      Case: 1:18-cv-02985-PAG Doc #: 18 Filed: 05/15/19 7 of 8. PageID #: 200



attorney-client privilege existed between ODH and Cuyahoga County and that the disclosures of

the requested documents were subject to the privilege.

       Even if such a relationship existed between the two governmental agencies, ODH would

need to provide a privilege log specifying precisely which documents they are claiming are

protected by attorney-client privilege. That log would then be subject to the Court’s examination

to ultimately determine if the privilege asserted exists as to those documents. It is not for the

Court to accept that an attorney-client privilege exists just because ODH says one existed. ODH

has asserted attorney-client privilege and has the burden to show that privilege existed. It is our

contention that no such privilege exists.

                                        Conclusion

       For the reasons stated in this memorandum, Plaintiff respectfully requests that this Court

compel the production of the subpoenaed documents and issue an order compelling the Ohio

Department of Health to produce all requested documents.

                                             Respectfully submitted,

                                             /s/ Roosevelt Allen III
                                             _________________________
                                             Roosevelt Allen (IL6298925)
                                             Jay Paul Deratany (IL6197097)
                                             Megan O'Connor (IL6309814)
                                             The Deratany Law Firm
                                             221 N. LaSalle Street
                                             Suite 2200
                                             Chicago, Illinois 60601
                                             312-857-7285
                                             312-857-2004 (Fax)
                                             Email: jpderatqany@lawinjury.com
                                                    allen@lawinjury.com
                                                    moconnor@lawinjury.com




                                                7
      Case: 1:18-cv-02985-PAG Doc #: 18 Filed: 05/15/19 8 of 8. PageID #: 201



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on May 15, 2019, the foregoing Plaintiffs’ Motion
to Compel Compliance with Subpoena for Production of Documents directed to Non-party Ohio
Department of Health was filed electronically. Notice of this filing will be sent to all counsel of
record by operation of the Court’s electronic filing system.

       The undersigned hereby certifies that a copy of the foregoing Plaintiffs’ Motion to
Compel Compliance with Subpoena for Production of Documents directed to Non-party Ohio
Department of Health was served by U.S. First Class Mail, postage prepaid on May 15, 2019,
upon the following:

Tequila Crump, Inmate No. W101504, c/o Warden, Wanza Jackson, Dayton Correctional
Institution, 4104 Germantown Street, Dayton, OH 45417

Ursula Owens, Inmate No. W101555, c/o Warden, Wanza Jackson, Dayton Correctional
Institution, 4104 Germantown Street, Dayton, OH 45417



                                              Respectfully submitted,

                                              /s/ Roosevelt Allen III
                                              _________________________
                                              Roosevelt Allen, III (IL6298925)
                                              Jay Paul Deratany (IL6197097)
                                              Megan O'Connor (IL6309814)
                                              The Deratany Law Firm
                                              221 N. LaSalle Street
                                              Suite 2200
                                              Chicago, Illinois 60601
                                              312-857-7285
                                              312-857-2004 (Fax)
                                              Email: allen@lawinjury.com
                                                     jpderatqany@lawinjury.com
                                                     moconnor@lawinjury.com




                                                 8
